Case: 20-10577      Document: 00515667149         Page: 1    Date Filed: 12/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 9, 2020
                                  No. 20-10577
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bradley C. Stark,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:08-CR-258-1


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          A jury convicted Bradley C. Stark on seven counts of wire fraud, in
   violation of 18 U.S.C. § 1343, and one count of securities fraud, in violation
   of 15 U.S.C. § 77q(a) and 77x. The district court sentenced him to, inter alia,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10577     Document: 00515667149           Page: 2    Date Filed: 12/09/2020




                                    No. 20-10577


   276-months’ imprisonment: concurrent 240-month terms on the wire-fraud
   counts; a consecutive 36-month term on the securities-fraud count.
          Proceeding pro se, Stark, federal prisoner # 69122-053, challenges the
   denial of his motion for: a sentence reduction; or compassionate release.
   Regarding a sentence reduction, he claims:          Amendment 792 to the
   Sentencing Guidelines amended, inter alia, the “sophisticated means”
   enhancement under Guideline § 2B1.1. As for compassionate release, he
   maintains: he is vulnerable to the COVID-19 virus due to his obesity,
   hyperlipidemia, and family history of heart disease, high blood pressure, and
   stroke. Each claim fails.
          For the sentence-reduction claim, a court, under 18 U.S.C.
   § 3582(c)(2), may reduce an imposed term of imprisonment based on a
   Guideline Amendment’s lowering a Guideline sentencing range. Stark
   acknowledges Amendment 792 was not listed in Guideline § 1B1.10(d) and,
   therefore, does not apply retroactively to his Guidelines sentencing range.
          Concerning the compassionate-release claim, the denial of a
   prisoner’s motion for such release is reviewed for abuse of discretion. United
   States v. Rivas, No. 20-10360, 2020 WL 6437288, at *2 (5th Cir. 2 Nov.
   2020). Defendant’s term of imprisonment may be reduced by a court if, inter
   alia, “extraordinary and compelling reasons warrant such a reduction”. 18
   U.S.C. § 3582(c)(1)(A)(i). The district court concluded there were no such
   reasons for Stark’s sentence reduction because: his medical conditions did
   not present a unique circumstance; and he was not at a heightened risk of
   exposure to the virus. There was no abuse of discretion.
          AFFIRMED.




                                         2